DETAILED ACTION
Background
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on November 11, 2021.  This action is made final.
Claims 1-3, 8, 11, and 13-16 are amended.  Claim 17 is a new claim.  Claims 1-17 are pending for examination.  Claims 1, 8, and 13 are independent claims.

Information Disclosure Statement
The information disclosure statement submitted on September 29, 2021, was filed before the mailing of an action closing prosecution in the application and was accompanied by the required statement.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim as amended recites the limitation “the plurality of users capable of uttering a plurality of user voice inputs” in the claimed 
Note that the prior art analysis of relevant claims below is based on a most likely interpretation made in light of the above deficiencies. 

Claim Rejections - 35 USC § 103
The following is a quotation 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 9, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al., U.S. Patent Application 2013/0253937 A1 (published Sep. 26, 2013) (hereinafter “Cho”) in view of Cha et al., U.S. Patent Application 2014/0195235 A1 (published Jul. 10, 2014) (hereinafter “Cha”).
Regarding Claim 1, Cho teaches a display apparatus (e.g., Cho, Abstract, describing a display device with a voice recognition capability), comprising:
A display (id., para. 55 and Fig. 2, describing and illustrating a general architecture block diagram for a display device comprising a display);
A communicator (id., paras. 56 and 59 and Fig. 2, describing and illustrating the display device as comprising a communications unit, the communications unit allowing access to outside communications networks); and
A processor (see, e.g., id., paras. 56 and 58 and Fig. 2, describing and illustrating the display device as comprising a system controller and indicating the system controller as performing processing, and para. 62 and Fig. 2, describing the system controller as controlling overall operation of the display device and illustrating connection to the display and communications unit) configured to:
Based on a signal corresponding to a user voice input being received from a microphone, control the communicator to transmit the signal to an external server (see, e.g., id., paras. 63 and 64, describing a microphone utilized by the display device to pick up audio signals such a user’s voice input and describing a user’s voice input received by a first voice recognition unit; para. 66, describing embodiments in which, if the voice input is not recognized by the first voice recognition unit, the voice input is sent to a second voice recognition unit; para. 67, describing embodiments in which the second voice recognition unit is located on an external server and communication between the display device and the second voice recognition unit located on the external server is made via the communication unit; and para. 19, describing embodiments in which the first voice recognizing unit and the second voice recognizing unit are located on an external server), and
Based on a result data, corresponding to the transmitted signal, received from the external server through the communicator, perform a first function of changing a setting of the display apparatus to a first value, the first function corresponding to the result data (see, e.g., id., para. 64, describing determining if the voice input matches a preset voice command and sending this information to the system controller so that the system controller may control a feature of the display device accordingly; para. 19, describing embodiments in which the first voice recognizing unit and the second voice recognizing unit are located on an external server; and paras. 72-74 and Fig. 3B, describing and illustrating the display device in a state where a voice command mode has been initiated and a first menu is displayed, describing the user having spoken a second voice input “Up” that is processed and recognized by the first voice recognition unit as a voice command for increasing a volume of the display device by a single unit, and indicating increasing the volume by a single unit as a result of the user’s second voice input), and perform a second function of controlling the display to display a guide information including text corresponding to a user voice command for performing a third function of changing the setting of the display apparatus to a second value (see, e.g., id., para. 73 and Fig. 3C, describing and illustrating result of the user's second voice input where the volume is shown to have been increased by a single unit, from five to six, and the display also including display of a second menu that offers various additional available voice command words including “Up,” “Hold Up,” “Down,” “Hold Down,” and “Volume” followed by Number [the menu prompts representing texts corresponding to a user voice input , 
Wherein the third function is a function for changing the setting relatively more specifically than the first function (see, e.g., id., para. 78-80 and Figs. 3E and 3F, describing and illustrating implementation of the “Volume” Number command as allowing the user to provide a spoken command to change the volume to a specific number and providing an example in which the user speaks a fifth voice input of “Volume twenty two” that causes the volume of the display device to be set to twenty two units.  Such an arrangement can be viewed as a function for changing the volume “relatively more specifically” as indicated in the examples provided on pages 39 and 40 of Applicant’s specification), and
Wherein the user voice input is a control command for changing the setting of the display apparatus to the first value (see, e.g., id.
However, although Cho indicates use of a remote controller in connection with the display device (see Cho, para. 3), it is silent regarding receiving the signal that corresponds to the user voice from a remote controller.
Cha teaches a display apparatus (e.g., Cha, para. 38 and Fig. 1, describing and illustrating a dialogue system comprising a display apparatus), comprising: a display; a communicator; and a processor configured to: based on a signal corresponding to a user voice input being received from a remote controller, control the communicator to transmit the signal to an external server (see, e.g., id., paras. 38 and 40 and Fig. 1, describing and illustrating the dialogue system as comprising a remote controller, used to control operations of the display apparatus, and a dialogue server and describing arrangements in which the display apparatus, when voice information of a user’s voice is received from the remote controller, performs operations corresponding to the received voice information, and paras. 41 and 42, describing embodiments in which, if control information corresponding to received voice information is not pre-stored, the display apparatus transmits the received voice information to the dialogue server and when response information according to the transmitted voice information is received, performs functions based on the received response information).
Cho and Cha are analogous art at least because they are from the same field of endeavor as the claimed invention, referencing voice recognition systems comprising a display apparatus and with teachings directed toward transmitting a signal corresponding to a user voice to a voice recognition server.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the see Cha, paras. 5, 6, and 39; and in view of the value of remote input and control well known in the art).  
Regarding Claim 5, Cho as modified by Cha teaches the display apparatus as claimed in Claim 1, further comprising a microphone, wherein the processor is further configured to control the communicator to transmit, to the external server, the signal that corresponds to the user voice received via the microphone (see, e.g., Cho, paras. 63 and 64, describing a microphone utilized by the display device to pick up audio signals; paras. 66 and 67, describing embodiments in which the voice input is sent to a second voice recognition unit located on an external server; and para. 70, describing embodiments in which voice input audio information is sent to the second voice recognition unit; and see, e.g., Cha, paras. 38 and 40-42 and Fig. 1, describing voice information of the user’s voice received from the remote controller and describing embodiments in which the display apparatus transmits the received voice information to the dialogue server).
Regarding Claim 6, Cho as modified by Cha teaches the display apparatus as claimed in Claim 1, wherein the processor is further configured to control the display to display the guide information distinctively with respect to contents displayed on the display (see, e.g., Cho, paras. 69-82 and Figs. 3A-3G, describing and illustrating various user interfaces comprising display features display over or in relationship to content being shown on the display device.  Note that any user interface 
Regarding Claim 8, Cho as modified by Cha teaches a method corresponding to the apparatus of Claim 1.  The same rationale of rejection provided above is applicable.  
Regarding Claim 9, Cho as modified by Cha teaches the method as claimed in Claim 8, wherein the guide information is displayed on one side of the screen of the display apparatus (see, e.g., Cho, Figs. 3B-3F, illustrating a menu of available voice commands that can be viewed as displayed on one side of the display).
Regarding Claim 12, Cho as modified by Cha teaches the method as claimed in Claim 8, wherein guide information is displayed in an overlapping manner with respect to a content displayed on the display apparatus (see, e.g., Cho, paras. 69-82 and Figs. 3A-3G, describing and illustrating various user interfaces as a user interacts with the display device using various voice inputs and illustrating various user interface features that can be viewed as overlapping content display [such as the smiling face] on the display device).
Regarding Claim 13, Cho as modified by Cha teaches an apparatus corresponding to the apparatus of Claim 1.  Noting that performance of voice recognition represents executing a voice recognition algorithm in some form and that Cho teaches embodiments in which voice recognizing units are embedded as part of the circuitry of the display device (Cho, para. 19), the same rationale of rejection provided above is applicable.  
Regarding Claim 15, Cho as modified by Cha teaches the display apparatus as claimed in Claim 13, wherein the received signal relates to a volume increase or a volume decrease, the first function relates to a change of a volume, and the guide information includes guidance for setting the volume to a numerical level selected by a user (see, e.g., Cho, paras. 72-74 and Figs. 3B and 3C, describing and illustrating an arrangement in which a user provides a voice input regarding volume control and the display of the display device is updated to include a menu comprising a list of available commands for the user to speak in order to control certain volume control features including “Volume” along with a number, and para. 78 and Fig. 3E, describing and illustrating an embodiment in which a user speaks a command to set the volume to a number).
Regarding Claim 16, Cho as modified by Cha teaches the display apparatus as claimed in Claim 13, wherein the received signal relates to a channel increase or a channel decrease, the first function relates to a change of a channel, and the guide information includes guidance for setting the channel to a numerical value selected by a user (see, e.g., Cho, paras. 84 and 87and Figs. 4A and 4B, describing and illustrating an arrangement in which a user provides a voice input regarding channel control and the display of the display device is updated to include a menu comprising a list of available commands for the user to speak in order to control certain channel control features including “Channel” along with a number).

Claims 2, 3, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Cha and in further view of Cross, Jr. et al., U.S. Patent Application 2012/0046953 A1 (published Feb. 23, 2012) (hereinafter “Cross”).
Regarding Claim 2, Cho as modified by Cha teaches the display apparatus as claimed in Claim 1 as discussed above and further teaches the display apparatus further comprising a storage (Cho, para. 56 and Fig. 2, describing and illustrating the display device as comprising a storage unit).
However, Cho as modified by Cha is silent regarding the display apparatus wherein the processor is further configured to obtain the guide information based on history information stored in the storage, the history information corresponding to a voice utterance history for a user who uttered the user voice input.
Cross teaches a display apparatus (see, e.g., Cross, Abstract, describing apparatus and methods for establishing a multimodal personality, and para. 20 and Fig. 1, describing and illustrating a system comprising various multimodal devices comprising a display), wherein a processor is configured to obtain a guide information based on history information stored in a storage, the history information corresponding to a voice utterance history for a user who uttered the user voice input (see, e.g., id., para. 110 and Fig. 7, describing and illustrating embodiments in which matching vocal and visual demeanors of a multimodal application are selected based on interaction history, navigation history, and user profiles and describing demeanors used as a basis for governing how a prompt [which can be viewed as representing a recommendation guide] is presented in its graphic aspects and as a voice, and paras. 4-6, 25, and 44, indicating user input and user interaction using speech recognition).
Cross is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing voice recognition systems comprising a display see, e.g., Cross, paras. 5, 6, and 39; and in view of the value of personalization well known in the art).  
Regarding Claim 3, Cho as modified by Cha and as further modified by Cross teaches the display apparatus as claimed in Claim 2, wherein the storage is configured to store history information corresponding to a voice utterance history of a plurality of users capable of uttering a plurality of user voice inputs, respectively, the user who uttered the user voice input is one of the plurality of users, and the processor is further configured to, based on the history information of the plurality of users, control the display to variably display the guide information according to an authenticated user, among the plurality of users, who utters one of the plurality of user voice inputs (see, e.g., Cross, para. 110 and Fig. 7, describing and illustrating embodiments in which matching vocal and visual demeanors of a multimodal application are selected based on interaction history, navigation history, and user profiles [representing a plurality of users] and describing demeanors used as a basis for governing how a prompt is presented in its graphic aspects and as a voice, and para. 90, describing examples in which different colors are presented to different users based on age, different fonts are used based on gender, 
Regarding Claim 10, Cho as modified by Cha and as further modified by Cross teaches a method corresponding to the apparatus of Claim 2.  The same rationale of rejection provided above is applicable.  
Regarding Claim 11, Cho as modified by Cha and as further modified by Cross teaches a method corresponding to the apparatus of Claim 3.  The same rationale of rejection provided above is applicable.  
Regarding Claim 14, Cho as modified by Cha and as further modified by Cross teaches an apparatus corresponding to the apparatus of Claim 2.  In view of the discussion of Claim 13, the same rationale of rejection provided above is applicable.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Cha and Cross and in further view of Fanty et al., U.S. Patent Application 2013/0132089 A1 (published May 23, 2013) (hereinafter “Fanty”).
Cho as modified by Cha and Cross teaches the display apparatus as claimed in Claim 2 as discussed above and further teaches the display apparatus wherein the processor is further configured to control the display to display the guide information different from a first voice user interface and a second voice user interface based on the receiving of the result data (see, e.g., Cho, paras. 69-82 and Figs. 3A-3G, describing and illustrating various response user interfaces as a user interacts with the display device using various voice inputs, the various response user interfaces different from multiple other user interfaces).
However, Cho as modified by Cha and Cross appears to be silent regarding the processor configured to control the display to display a first voice user interface based on the receiving of the signal that corresponds to the user voice input and a second voice user interface different from the first voice user interface based on a transmission of the received signal to the external server.
Fanty teaches a display apparatus (see, e.g., Fanty, Abstract and paras. 3-14, describing various apparatus and methods related to speech recognition results related to local and remote speech recognizers), wherein a processor is configured to control a display to display a first voice user interface based on a receiving of a signal that corresponds to a user voice input (see, e.g., id., paras. 72 and 73 and Fig. 7, describing and illustrating a visual user interface of a dictation application executing on a client device in which a user initiates a dictation session, allowing the user to provide speech input and causing display of a screen containing a “Recording…” notification [representing a screen based on receiving of signal corresponding to voice input], and para. 81 and Fig. 9, describing and illustrating visual indicators displayed in a user interface that indicate recording of a user voice in relationship to use of remote speech recognizer), a second voice user interface different from the first voice user interface based on a transmission of the received signal to an external server (see, e.g., id., para. 73 and Fig. 7, describing and illustrating the visual user interface of the dictation application as displaying results of the speech recognition on the user interface and illustrating display of a partial speech recognition result; para. 26, describing embodiments in which automated speech recognition is performed by one or more networked servers; and para. 81 and Fig. 9, describing and illustrating visual indicators displayed in a user interface that indicate ongoing interaction with a remote speech recognizer such as including a partial recognition [representing a user interface based on transmission of the received signal to a voice recognition server at least in the sense of feedback representing ongoing transmission to a remote recognizer or in the sense of differing interface based on use of a remote versus a local recognizer].  Note that changed display from an initial screen to screens displaying partial recognition results represent user interfaces different from an initial user interface), and guide information different from the first voice user interface and the second voice user interface based on receiving of result data (see, e.g., id., see, e.g., id.
Fanty is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing voice recognition systems comprising a display apparatus and with teachings directed toward display changes based on voice recognition.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Cho, Cha, Cross, and Fanty and implement a display apparatus in which a processor is configured to control a display to display a first voice user interface based on a receiving of a signal that corresponds to a user voice input, a second voice user interface different from the first voice user interface based on a transmission of the received signal to an external server, and guide information different from the first voice user interface and the second voice user interface based on the receiving of result data in order to provide a responsive user interface to a user that allows improved evaluation of use of a remote speech recognizer (see, e.g., Fanty, paras. 12, 13, and 80; and in view of the value of responsive visual user interface feedback well known in the art).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Cha and in further view of Fanty.
Cho as modified by Cha and Cross and as further modified by Fanty teaches the apparatus of Claim 4.  Noting that the instant claim does not depend from Claim 2 (rejected above in relationship to partial reliance on Cross) and that Fanty renders obvious the claim limitations at issue, the same rationale of rejection provided above is applicable.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Cha and in further view of Oldham et al., U.S. Patent Application 2015/0186357 A1 (published Jul. 2, 2015) (hereinafter “Oldham”).
Cho as modified by Cha teaches the display apparatus as claimed in Claim 1 as discussed above and further teaches the display apparatus wherein the processor is further configured to control the display to display the guide information together with other information (see, e.g., Cho, paras. 69-82 and Figs. 3A-3G, describing and illustrating various user interfaces that can be viewed comprising display of guide information together with other information).
However, Cho as modified by Cha is silent regarding display of an image of a user uttering a voice.
Oldham teaches a display apparatus (see, e.g., Oldham, Abstract, describing apparatus and methods for establishing a multimodal personality, and para. 20 and Fig. 1, describing and illustrating a system comprising various multimodal devices comprising a display), wherein a processor is configured to control a display to display guide information together with an image of a user uttering a voice (see, e.g., id.
Oldham is analogous art at least because it is from the same field of endeavor as the claimed invention, referencing interactive voice recognition systems and with teachings directed toward user guidance information.  Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Cho, Cha, and Oldham and implement a display apparatus in which guide information is displayed together with an image of a user uttering a voice in order to provide guidance information that can be understood by a wider range of users (see, e.g., Oldham, paras. 2-4; and in view of the value of ideogram-based guidance well known in the art).  

Response to Arguments
Applicant’s arguments filed November 11, 2021, have been fully considered but are not persuasive.  Applicant argues on pages 10-13 of the Amendment (pages 2-5 of the Remarks) that Cho in view of Cha fails to teach or suggest amended limitations of representative Claim 1 including “based on a result data … perform a first function of changing a setting of the display apparatus to a first value … and perform a second function of controlling the display to display a guide information including text,” arguing that “Cho does not teach or suggest that the setting is changed in response to the user uttering ‘Volume up,’ but only describes that a guide is displayed.”  This argument is inconsistent with the disclosure of Cho.  As noted above, Cho describes and illustrates the display device in a state where a voice command mode has been initiated and a first menu is displayed and describes the user having spoken a second voice input “Up” that is processed and recognized by the first voice recognition unit as a voice command for id., para. 74).  Contrasting Figures 3B and 3C illustrates a change from a volume of 5 to a volume of 6 and an updated display of an available voice command menu, representing display of guide information as claimed.
Applicant’s arguments appear to be based in part on a characterization of the “Up” command in the disclosure of Cho as a second command and so not a first function as claimed.  However, as noted above, any voice command by the user in a string of voice commands can be taken as the claimed user voice input at issue that causes performance of the first and second functions.
Applicant further appears to argue that the example relied on in Cho does not read on the language “a first function of changing a setting of the display apparatus to a first value” because the command does not include the user providing a specific value as input.  This is inconsistent with a broadest reasonable interpretation of the claim language.  A change of volume from a value of 5 to a value of 6 in response to the user voice command can still be viewed as comprising performing a function of changing the volume “to a first value” as claimed.  As noted above, a prompt to the user for a later command that involves a specific volume value can be viewed as “a function for 

Conclusion
Note that pinpoint citations to prior art references provided in this action are exemplary and should not be taken as limiting; each of the references as a whole is considered to provide disclosure relevant to the claimed invention and may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art.  See MPEP § 2123.
Applicant’s Amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/Conrad Pack/
Examiner, Art Unit 2174
1/8/2022



/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174